 256DECISIONSOF NATIONALLABOR RELATIONS BOARDSunshine-50 Care Centers,Inc.,Hilton ConvalescentHome Division and Nursing and ConvalescentHome Employees Division of Local 79, Service Em-ployees InternationalUnion,AFL-CIO. Case7-CA-11947September12, 1975DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOUpon a charge filed on April 22, 1975, by Nursingand Convalescent Home Employees Division of Lo-cal79,ServiceEmployees InternationalUnion,AFL-CIO, herein called the Union, and duly servedon Sunshine-50 Care Centers, Inc., Hilton Convales-cent Home Division, herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7, issueda complaint on May 16, 1975, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tionsAct, as amended. Copies of the charge, com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 25, 1975,following a Board election in Case 7-RC-12548, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; l and that, commenc-ipg on or about April 17, 1975, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnMay 28, 1975, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On June 26, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 2, 1975, the Boardissued an order transferring the proceeding to theOfficialnotice is taken of the record in the representationproceeding,Case 7-RC-12548,as the term"record" is defined in Secs.102 68 and102 69(g) of the Board'sRules andRegulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C A 4,1968);Golden Age Beverage Co,167 NLRB 151 (1967), enfd 415 F 2d 26(C.A. 5, 1969);Intertype Co v. Penello,269 F.Supp. 573 (D.C. Va., 1967),Follett Corp,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968), Sec.9(d) of the NLRA.Board and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter failed to file a re-sponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent admitsthe operative facts set forth in the complaint and de-nies only the conclusionary averments while affirma-tively contending simply that the Union was notproperly certified and thus did not represent a major-ity of the employees.Review of the record herein, including the recordinCase 7-RC-12548, reveals thatan election con-ducted pursuant to a Stipulation for CertificationUpon Consent Election resulted in a vote of 24 to 13in favor of the Union with 1 ballot challenged. Re-spondent filed timely objections to conduct affectingthe results of the electionalleging, in substance, thatshortly before the election, the Union distributedfalseandmisleadingcircularsregardingRespondent's financial condition and an officer ofthe Respondent; threatened an employee with loss ofher job if she did not vote for the Union; threatenedanother employee with loss of her jobunless shesigned a union card; and promised specific fringebenefitsto an employee if she signed a union cardand voted for the Union. The objections further al-leged that the Board agent conducting the electionfailedto appear at a preelectionconference,arrivedlate at a postponed conference, and left the votingarea several timesduring the polling period leavingthe ballot box and unmarked ballots beyond his con-trol.After investigation, the Regional Director issued aReport and Recommendation on Objections on De-cember 12, 1974, in which he concluded thatRespondent's objections did not raise material andsubstantial matters affecting the election results and,accordingly, he recommended that they be overruledin their entirety and that the Union be certified. Re-spondent thereupon filed exceptions to the RegionalDirector's Report and Recommendation on Objec-tions,substantially reiterating the contentions ad-vanced in the objections. On March 25, 1975, aBoard panel majority, with Member Kennedy dis-senting, issued aDecision and Certification of Rep-resentative(217 NLRB No. 14), in which it adoptedtheRegionalDirector's report and certified the220 NLRB No. 53 SUNSHINE-50 CARE CENTERSUnion as exclusive bargaining agent of employees inthe unit stipulated to be appropriate. It thus appearsthat Respondent is attempting in this proceeding torelitigatematters fully litigated and finally de-termined in the representation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallegethat any specialcircumstancesexist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent, a Michigan corporation, maintains itsonly office and place of business in Ferndale, Michi-gan, where it is engaged in providing nursing careservices to the ill and infirm. During its past fiscalyearRespondent's gross revenues were in excess of$250,000. During thesameperiod Respondent pur-chased goods valued in excess of $5,000 from pointsoutside the State of Michigan, which goods wereshipped directly to its Michigan facility.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.11.THE LABORORGANIZATION INVOLVEDNursing and Convalescent Home Employees Divi-sion ofLocal 79,Service Employees InternationalUnion, AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.2 SeePittsburgh Plate GlassCo v. N.L. R B.313U S 146, 162 (1941),Rules and Regulations of the Board,Secs. 102.67(f) and 102.69(c)III.THEUNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unit257The following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time employeesemployed by Employer at its facility located at3161Hilton,Ferndale,Michigan, includingnursesaides,orderlies,housekeeping aides,maintenance employees, laundry aides andkitchen employees; but excluding office clericalemployees, registered nurses, professional em-ployees, licensed practical nurses, guards andsupervisors as defined in the Act.2. The certificationOn August 22, 1974, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted wider the supervision of the Regional Di-rector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 25, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about April 10, 1975, and at alltimes thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about April 17, 1975, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since April 17, 1975, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engagingin unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargainingagentfor the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstruction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d57 (C.A.10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Sunshine-50 Care Centers, Inc., Hilton Conva-lescentHome Division, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Nursing and ConvalescentHomeEmployeesDivision of Local 79, Service Employees Internation-alUnion, AFL-CIO, is a labor organization withinthe meaning of Section2(5) of the Act.3.All full-time and regular part-time employeesemployed by Employer at its facility located at 3161Hilton, Ferndale,Michigan, including nurses aides,orderlies, housekeeping aides, maintenance employ-ees, laundry aides and kitchen employees; but ex-cluding office clerical employees, registered nurses,professional employees, licensed practical nurses,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.SinceMarch 25, 1975, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about April 17, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard hereby orders that Respondent Sun-shine-50Care Centers, Inc., Hilton ConvalescentHome Division, Ferndale,Michigan, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusingtobargain collectively concerningrates ofpay, wages, hours, and other terms and con-ditions of employment with Nursing and Convales-centHome Employees Division of Local 79, ServiceEmployees International Union, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time employeesemployed by Employer at its facility located at3161Hilton,Ferndale,Michigan, includingnursesaides,orderlies,housekeeping aides,maintenanceemployees, laundry aides andkitchen employees; but excluding office clericalemployees, registerednurses,professional em-ployees, licensed practicalnurses,guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of SUNSHINE-50 CARE CENTERSthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility at 3161 Hilton, Ferndale,Michigan, copies of the attached notice marked "Ap-pendix." 3 Copies of said notice, on forms providedby the Regional Director for Region 7, after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that thisOrderisenforcedby a Judgment of a UnitedStates Courtof Appeals, the wordsin the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment ofthe United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIX259NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Nurs-ing and Convalescent Home Employees Divi-sion of Local 79, Service Employees Internation-alUnion,AFL-CIO,astheexclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employ-ees employed by Employer at its facility locat-ed at 3161 Hilton, Ferndale, Michigan, in-cluding nurses aides, orderlies, housekeepingaides,maintenance employees, laundry aidesand kitchen employees; but excluding officeclerical employees, registered nurses, profes-sional employees, licensed practical nurses,guards and supervisors as defined in the Act.SUNSHINE-50 CARE CENTERS, INC., HILTONCONVALESCENTHOME DIVISION